Exhibit 10.45

Name of Participant:                                                            

QUINTILES IMS HOLDINGS, INC.

2013 STOCK INCENTIVE PLAN

AWARD AGREEMENT

(Awarding Performance Shares)

THIS AWARD AGREEMENT (this “Agreement”) is made by and between Quintiles IMS
Holdings, Inc., a Delaware corporation (the “Company”), and the participant
named above (the “Participant”) pursuant to the provisions of the Quintiles IMS
Holdings, Inc. 2013 Stock Incentive Plan (the “Plan”), which is incorporated
herein by reference. Capitalized terms not defined in this Agreement shall have
the meanings given to them in the Plan. In the event of a conflict between the
terms and conditions of this Agreement and the Plan, the Plan shall control.

WITNESSETH:

WHEREAS, the Participant is providing, or has agreed to provide, services to the
Company, or Affiliate or a Subsidiary of the Company, as an Employee, Director
or Third Party Service Provider; and

WHEREAS, the Company considers it desirable and in its best interests that the
Participant be given a personal stake in the Company’s growth, development and
financial success through the grant of performance shares (the “Performance
Shares”) providing an opportunity to earn shares of the $.01 par value common
stock of the Company (“Shares”) subject to the vesting and other terms and
conditions set forth herein. Each Performance Share represents an unfunded and
unsecured right to receive one Share, although the number of Shares issued will
be determined in accordance with Exhibit A. Performance Shares are not property
or Shares prior to settlement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

1. Grant of Performance Shares. Effective as of [insert AWARD DATE] (the “Date
of Grant”), the Company hereby grants to the Participant an award (the “Award”)
of Performance Shares providing an opportunity to earn [insert TOTAL PERFORMANCE
SHARES GRANTED] Shares if designated performance goals are achieved at target
levels, an opportunity to earn 50% of such target number of Shares if designated
performance goals are achieved at threshold levels and an opportunity to earn
200% of the target number of Shares if designated performance goals are achieved
at or above the maximum levels, subject in all cases to vesting, forfeiture and
other terms and conditions set forth in this Agreement (including Exhibit A).
For the avoidance of doubt, the total number of Performance Shares subject to
the Award and the performance goals set forth herein are subject to adjustment
pursuant to Section 4.4



--------------------------------------------------------------------------------

of the Plan. For purposes of this Agreement, “Employer” shall mean the Affiliate
or Subsidiary that employs the Participant (to the extent the Participant is not
directly employed by the Company).

No rights as a shareholder shall exist with respect to the Performance Shares as
a result of the mere grant of the Performance Shares. Such rights shall exist
only after issuance of the Shares in accordance with Section 4 hereof and
Exhibit A. The Participant shall not be entitled to receive, currently or on a
deferred basis, any dividends or payments (i.e., “dividend equivalents”)
equivalent to cash, stock or other property paid by the Company as dividends on
the Company’s Shares prior to the vesting of the Performance Shares.

2. Earning and Vesting. The Performance Shares are subject to forfeiture until
they vest. Subject to the terms and conditions set forth in this Agreement and
the Plan, and unless earlier terminated or forfeited, the Performance Shares
will be earned and vest in accordance with the terms of Exhibit A. Further,
notwithstanding any provision of the Plan or this Agreement to the contrary, in
no event will any Performance Shares that are not vested immediately prior to
the time of a Sale of the Company become vested because of such event.

3. Termination of the Award. If the Participant’s employment by, or other
service to, the Company or any of its Affiliates or Subsidiaries (“Employment”)
ceases for any reason prior to the end of the Performance Period, the
Performance Shares will be forfeited immediately, unless otherwise determined by
the Committee.

Any outstanding Performance Shares that do not vest in accordance with the terms
set forth in Exhibit A will terminate on the Determination Date, without any
consideration due to the Participant, subject to earlier termination as provided
for above.

Other provisions of the Plan and this Agreement, including Sections 8 and 9 of
the Agreement, may result in the termination of the Award prior to the end of
the Performance Period or the Determination Date, as applicable.

4. Settlement.

(a) Not later than thirty (30) days following the Determination Date (as defined
in Exhibit A), but in no event later than March 15th of the year following the
end of the Performance Period, the Company shall deliver to the Participant the
number of Shares that become earned and that vest on the Determination Date,
determined in accordance with Exhibit A. Payment may be made by issuance of
Shares in the name of the Participant and delivery of such Shares to the
Participant or, in the discretion of the Company, by issuance and delivery of
such Shares to a financial institution for the account of the Participant, or in
any other commercially reasonable manner as may be determined by the Company.

(b) The Participant’s sales or other dispositions of Shares acquired upon
settlement of the Performance Shares will be subject to applicable restrictions
under Company policies applicable to the Participant, including those covering
insider trading by employees.



--------------------------------------------------------------------------------

(c) Notwithstanding any provision in this Agreement to the contrary, the Company
may, in its sole discretion, settle the Participant’s Performance Shares in the
form of (1) a cash payment to the extent settlement in Shares (i) is prohibited
under local law, (ii) would require the Participant, the Company and/or the
Employer to obtain the approval of any governmental and/or regulatory body in
the Participant’s country of residence (and/or country of employment, if
different), or (iii) is administratively burdensome; or (2) Shares, but require
the Participant to immediately sell such Shares (in which case, as a condition
to the grant of this Award, the Participant hereby expressly and explicitly
authorizes the Company to issue sales instructions, on the Participant’s behalf)
to any brokerage firm and/or third party administrator engaged by the Company to
hold your Shares and other amounts acquired under the Plan.

5. Restrictive Legends. The Participant understands and agrees that the Company
may cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) or book-entry notations evidencing
ownership of the Shares together with any other legends that may be required by
the Company or by state or federal securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE QUINTILES IMS
HOLDINGS, INC. 2013 STOCK INCENTIVE PLAN, AS SUCH PLAN MAY BE ALTERED, AMENDED,
RESTATED OR MODIFIED FROM TIME TO TIME, AND ANY TRANSFEREE OF THESE SECURITIES
SHALL BE SUBJECT TO THE TERMS OF SUCH PLAN. COPIES OF THE FOREGOING PLAN ARE
MAINTAINED WITH THE CORPORATE RECORDS OF THE ISSUER AND ARE AVAILABLE FOR
INSPECTION AT THE PRINCIPAL OFFICES OF THE ISSUER.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO AN AWARD
AGREEMENT BETWEEN THE ISSUER AND THE HOLDER, AS SUCH AGREEMENT MAY BE AMENDED,
RESTATED OR MODIFIED FROM TIME TO TIME, AND ANY TRANSFEREE OF THESE SECURITIES
SHALL BE SUBJECT TO THE TERMS OF SUCH AGREEMENT. COPIES OF THE FOREGOING
AGREEMENT ARE MAINTAINED WITH THE CORPORATE RECORDS OF THE ISSUER AND ARE
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICES OF THE ISSUER.

6. Non-Transferability of Performance Shares. Except as may be otherwise
determined by the Committee in its sole discretion, the Performance Shares are
non-assignable and are not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution or as
permitted by the Committee. Any attempted transfer, assignment, pledge or other
disposition of the Award, the Performance Shares, or of any rights granted under
this Agreement that is contrary to the provisions of the Plan or this Section 6
shall be null and void. Except as permitted by the Plan, the Shares to be issued
pursuant to this Agreement shall be issued, during the Participant’s lifetime,
only to the Participant. A permitted transferee will have the rights of the
Participant with regard to any transferred Award, subject to any limitations
imposed by the Company as a condition of permitting the transfer or otherwise.

7. Restrictions on Shares. This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or stock exchange as may be required. The Participant agrees to take all steps
the Committee determines are



--------------------------------------------------------------------------------

necessary to comply with all applicable provisions of federal, state and foreign
securities law in exercising his or her rights under this Agreement. The
Committee may impose such restrictions on any Shares acquired pursuant to the
Performance Shares as it deems advisable, including without limitation, minimum
holding period requirements, restrictions under applicable federal securities
laws, under the requirements of any stock exchange or market upon which such
Shares are then listed or traded, or under any blue sky state or foreign
securities laws as may be applicable to such Shares.

8.Forfeiture; Recovery of Compensation.

(a)The Committee may cancel, rescind, withhold or otherwise limit or restrict
the Performance Shares or delivery of Shares in settlement of the Performance
Shares at any time if the Participant is not in compliance with all applicable
provisions of this Agreement and the Plan.

(b) By accepting the Performance Shares, the Participant expressly acknowledges
and agrees that his or her rights, and those of any permitted transferee of the
Performance Shares, with respect to the Performance Shares, including to any
Shares acquired upon settlement of the Performance Shares or proceeds from the
disposition thereof, are subject to Section 11.3 and 20.9 of the Plan (including
any successor provision). Nothing in the preceding sentence shall be construed
as limiting the general application of Section 16(e) of this Agreement.

(c) To the extent the Participant is covered by the Quintiles IMS Holdings, Inc.
Change in Control Severance Plan (the “Severance Plan”), adopted on November 5,
2015: Upon a termination of the Participant’s employment or service with the
Company, the effects of such termination of employment or service on the Award
shall be as set forth in this Agreement, and by accepting this Award, the
Participant expressly acknowledges and agrees that the treatment of equity
awards upon a termination of employment or service set forth in Section 5.01 of
the Severance Plan, shall not in any respect apply to the Award granted
hereunder.

9. Other Undertakings. To protect the interests of the Company and its direct
and indirect Affiliates and Subsidiaries (individually, a “QuintilesIMS Company”
and collectively, the “QuintilesIMS Companies”), including the confidential
information of the QuintilesIMS Companies and the confidential information of
their respective customers, data suppliers, prospective customers and other
companies with which the QuintilesIMS Companies have a business relationship,
and in consideration of the covenants and promises and other valuable
consideration described in this Agreement, the Company and the Participant agree
as follows:

(a) The Participant acknowledges and agrees that he or she is bound by the
confidentiality and other covenants contained in one or more restrictive
covenant and confidentiality agreements that he or she has executed with a
QuintilesIMS Company, which covenants and agreements are incorporated herein by
reference and shall survive any settlement, expiration, forfeiture or other
termination of this Agreement or the Performance Shares issuable hereunder. The
Participant also acknowledges and agrees that the Company shall be an affiliate
for purposes of such restrictive covenant and confidentiality agreements.



--------------------------------------------------------------------------------

(b) The Participant acknowledges that the opportunity to participate in the Plan
and the financial benefits that may accrue from such participation is good,
valuable and sufficient consideration for the following:

 

  (i) The Participant acknowledges and agrees that he or she is and will remain
bound by the non-competition, non-solicitation and other covenants contained in
the restrictive covenant and confidentiality agreement(s) that he or she has
executed with any of the QuintilesIMS Companies to the fullest extent permitted
by law.

 

  (ii) The Participant further acknowledges and agrees that the period during
which the non-competition and non-solicitation covenants in any such
agreement(s) will apply following a termination of Employment shall be extended
from twelve (12) months to eighteen (18) months; provided, however, that the
remedies available for breach of any non-competition or non-solicitation
covenants during such extended six-month period shall be limited to the
following: (x) to the extent then outstanding, the forfeiture of the Performance
Shares for no consideration, and (y) to the extent the Performance Shares have
been settled on or after the date that is eighteen (18) months before the
Participant’s cessation of Employment, with respect to the Shares issued upon
such settlement (including Shares withheld for taxes), the Participant shall pay
to the Company an amount equal to (A) the aggregate Fair Market Value of such
Shares as of the date of settlement, plus (B) the excess, if any, of the
aggregate proceeds of all sales of such Shares over the amount described under
subsection (A) above. (For this purpose, the Participant’s earliest sales of
Shares following such settlement will be deemed sales of the Shares acquired
upon such settlement.) The Company shall also be entitled to the foregoing
remedies in the event of a material breach of any confidentiality,
non-disclosure or other similar covenant contained in the restrictive covenant
and confidentiality agreement(s) that the Participant has executed with a
QuintilesIMS Company.

 

  (iii) The Participant further acknowledges and agrees to the Company’s
application, implementation and enforcement of (a) such policy set forth in
Section 9(b)(ii) of this Agreement and (b) Section 20.19 of the Plan and any
provision of applicable law, stock exchange rule or Company policy relating to
cancellation, recoupment, rescission or payback of compensation and expressly
agrees that the Company may take such actions as are necessary to effectuate
such policy (as applicable to the Participant) or applicable law or stock
exchange rule without further consent or action being required by the
Participant. For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on the Participant’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold Participant’s Shares and other amounts acquired under the Plan
to re-convey, transfer or otherwise return such Shares and/or other amounts to
the Company. To the extent that the terms of this Agreement and such policy
conflict, the terms of such policy, applicable law or stock exchange rule shall
prevail.

 

  (iv) By accepting the Performance Shares, the Participant consents to one or
more deductions from any amounts any QuintilesIMS Company owes the Participant
from time to time in an aggregate amount equal to all amounts described in
subsection (ii) above, to the extent such deductions are permitted by applicable
law. Any such deduction from an amount that constitutes a deferral of
compensation under Code Section 409A may only take place at the time the amount
would otherwise be payable to the Participant, except to the extent permitted by
Code Section 409A.



--------------------------------------------------------------------------------

10. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, the terms and conditions of the Plan
and this Agreement shall be binding upon the Participant and his or her heirs,
executors, administrators, successors and assigns, subject to Section 6 of this
Agreement.

11. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or by the Company forthwith to the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.

12. Tax Consequences. The delivery of Shares and the subsequent disposition of
those Shares may cause the Participant to be subject to federal, state and/or
foreign taxation. The Participant should consult a tax advisor regarding the tax
implications of receiving and disposing of Shares.

Regardless of any action the Company and/or the Employer takes with respect to
any or all income tax (including U.S. federal, state and local taxes or non-U.S.
taxes), social insurance, payroll tax, fringe benefit, payment on account or
other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company and the Employer (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Award, including the grant of the Performance Shares, the vesting of the
Performance Shares, the subsequent issuance or sale of any Shares acquired
pursuant to the Performance Shares and the receipt of any dividends, and (b) do
not commit to structure the terms of the grant or any aspect of the Performance
Shares to reduce or eliminate the Participant’s liability for Tax-Related Items.

Prior to the delivery of Shares upon the vesting of the Participant’s
Performance Shares, if the Participant’s country of residence (and/or the
country of employment, if different) requires withholding of Tax-Related Items,
the Company shall withhold a sufficient number of whole Shares otherwise
issuable upon the vesting of the Performance Shares that have an aggregate Fair
Market Value sufficient to pay the Tax-Related Items required to be withheld
with respect to the Shares delivered upon such vesting of the Performance
Shares. The cash equivalent of the Shares withheld will be used to settle the
obligation to withhold the Tax-Related Items. In the event that withholding in
shares is prohibited or problematic under applicable law or otherwise may
trigged adverse consequences to the Company or the



--------------------------------------------------------------------------------

Employer, the Company and/or the Employer may withhold the minimum Tax-Related
Items required to be withheld with respect to the Shares in cash from the
Participant’s regular salary and/or wages or any other amounts payable to the
Participant. In the event the withholding requirements are not satisfied through
the withholding of Shares by the Company or through the Participant’s regular
salary and/or wages or other amounts payable to the Participant, no Shares will
be issued to the Participant (or the Participant’s estate) upon vesting of the
Performance Shares unless and until satisfactory arrangements (as determined by
the Committee) have been made by the Participant with respect to the payment of
any Tax-Related Items that the Company or the Employer determines, in its sole
discretion, must be withheld or collected with respect to such Performance
Shares. By accepting this grant of Performance Shares, the Participant expressly
consents and agrees to the withholding of Shares and/or withholding from the
Participant’s regular salary and/or wages or other amounts payable to the
Participant as provided for hereunder. All other Tax-Related Items related to
the Performance Shares and any Shares delivered in payment thereof are the
Participant’s sole responsibility.

13. Participant Data Privacy. As a condition of the grant of these Performance
Shares, the Participant consents to the collection, use and transfer of personal
data as described in this paragraph. The Participant understands that the
Company and its Affiliates or Subsidiaries hold certain personal information
about the Participant, including but not limited to the Participant’s name, home
address, email address and telephone number, date of birth, social security
number, passport or other identification number, salary, nationality, job title,
shares of common stock or directorships held in the Company, details of all
Performance Shares or other entitlement to shares of common stock awarded,
cancelled, exercised, vested, unvested or outstanding in the Participant’s favor
for the purpose of managing and administering the Plan (“Data”). The Participant
further understands that the Company and/or its Affiliates or Subsidiaries will
transfer Data amongst themselves as necessary for the purposes of
implementation, administration and management of the Participant’s participation
in the Plan, and that the Company and/or any of its Affiliates or Subsidiaries
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Participant
understands that these recipients may be located in the Participant’s country of
residence or elsewhere. The Participant authorizes them to receive, possess,
use, retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding shares of common stock
on the Participant’s behalf to a broker or other third party with whom the
Shares acquired on settlement may be deposited.

The Participant understands that the Participant may, at any time, view Data,
request information about the storage and processing of Data, require any
amendments to Data or refuse or withdraw the consent herein, in any case without
cost, by contacting in writing the local human resources representative.
Further, the Participant understands that he or she is providing the consent
herein on a purely voluntary basis. If the Participant does not consent, or if
the Participant later seeks to revoke his or her consent, the Participant’s
employment status or service with the Employer will be unaffected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Company would be unable to administer or maintain the Awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent



--------------------------------------------------------------------------------

may affect his or her ability to receive Awards and participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understand that the Participant may
contact his or her local human resources representative.

14. Confidentiality. The Participant agrees not to disclose the terms of this
Agreement to anyone other than the members of the Participant’s immediate family
or the Participant’s counsel or financial advisors and agrees to advise such
persons of the confidential nature of this offer.

15. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

Any legal proceeding arising out of this Plan or this Agreement shall be brought
exclusively in the Federal or State courts located in the State of Delaware. The
Participant agrees to submit to personal jurisdiction and to venue in those
courts. The Participant further agrees to waive all legal challenges and
defenses to the appropriateness of Delaware as the site of any such legal
proceeding and to the application of the laws of the State of Delaware and any
applicable Federal laws.

16. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the last address shown in the
Company’s records, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

(b) Notwithstanding any provisions of this Agreement to the contrary, the Award
shall be subject to any special terms and conditions for the Participant’s
country of residence (and/or country of employment, if different) set forth in
the addendum to this Agreement (the “Addendum”). Further, if the Participant
transfers residency and/or employment to another country reflected in the
Addendum, at the time of transfer, the special terms and conditions for such
country will apply to the Participant to the extent the Company determines, in
its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the Award and the Plan (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate the Participant’s transfer). In all circumstances,
any applicable addendum shall constitute part of this Agreement.

(c) The Company reserves the right to impose other requirements on the Award,
any Shares acquired pursuant to the Performance Shares and the Participant’s
participation in the Plan to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the Award and the Plan. Such requirements may include (but are
not limited to) requiring the Participant to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.



--------------------------------------------------------------------------------

(d) The issuance of Shares upon settlement of the Performance Shares will be
contingent upon the Company’s receipt of any agreement, statement or other
evidence that the Company and/or the Committee may require to satisfy itself
that the issuance of Shares pursuant to the settlement of the Performance Shares
and any subsequent resale of the Shares will be in compliance with all
applicable laws and regulations and with the requirements hereof and of the
Plan. The determination of the Committee as to such compliance shall be final
and binding on the Participant. The Participant shall not be deemed to be the
holder of, or to have any rights with respect to dividends or other rights of a
holder with respect to, any Shares underlying the Performance Shares unless and
until the Company shall have issued and delivered the Shares to the Participant
in accordance with Section 4 and Exhibit A of this Agreement, and the
Participant’s name shall have been entered as the shareholder of record on the
books of the Company (if an alternative method of delivery is elected by the
Company under Section 4, Participant will be required to take appropriate steps
to cause any nominee to transfer Shares into the name of the Participant in
order for Participant to become a record holder of the Shares). Thereupon, the
Participant shall have full voting, dividend and other ownership rights with
respect to such Shares.

(e) This Agreement is subject in its entirety to the provisions of the Plan,
which are incorporated herein by reference. A copy of the Plan as in effect on
the Date of Grant has been furnished to the Participant. Accepting the Award,
the Participant agrees to be bound by the terms of the Plan and this Agreement.

(f) The Agreement, Exhibit A, the Addendum (if applicable) and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Performance Shares, and any prior agreements, commitments or
negotiations concerning the Performance Shares are superseded. This Agreement
may not be modified adversely to the Participant’s interest except by means of a
writing signed by the Company and Participant.

(g) Any provision of this Agreement, Exhibit A or the Addendum that is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement, Exhibit A and the Addendum invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of the Agreement
or the Addendum by the Company shall be implied by the Company’s forbearance or
failure to take action.

(h) The Performance Shares are intended to be exempt from the requirements of
Code Section 409A. The Plan and this Agreement shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that this Agreement is subject to Code Section 409A and that it has failed to
comply with the requirements of that Section, the Company may, at the Company’s
sole discretion and without Participant consent, amend the Agreement to cause
the terms and conditions of the Agreement to comply with Code Section 409A



--------------------------------------------------------------------------------

or be exempt from Code Section 409A. Notwithstanding the foregoing, in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.

17. Acknowledgement and Acceptance.

(a) In accepting the Performance Shares, the Participant acknowledges and agrees
(i) that the Plan is discretionary in nature and may be amended, cancelled,
suspended or terminated by the Company at any time; (ii) that the grant of
Performance Shares does not create any contractual or other right to receive
future grants of Performance Shares or any right to continue an employment or
other relationship with the Company (for the vesting period or otherwise); (iii)
that the Participant remains subject to discharge from such relationship to the
same extent as if the Performance Shares had not been granted; (iv) that all
determinations with respect to any such future grants, including, but not
limited to, when and on what terms they shall be made, will be at the sole
discretion of the Committee; (v) that participation in the Plan is voluntary;
(vi) that the value of the Performance Shares is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract
if any; and (vii) that the Performance Shares are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar benefits.

(b) If the Participant does not want to accept the Performance Shares on the
terms and conditions set out in this Agreement, the Plan and/or any related
documents, the Participant may choose the “Decline” button found [insert
site/location]. The Performance Shares will then be cancelled and no other
benefit will be due to the Participant in lieu thereof. If Participant does not
“Decline” the Performance Shares within thirty (30) days from the Grant Date,
the Participant shall be deemed to have accepted the Performance Shares and
shall be deemed to have agreed to the terms and conditions set out in this
Agreement, the Plan, Exhibit A, the Addendum (as applicable) and/or any related
documents.

(c) All questions arising under the Agreement, Exhibit A, the Addendum (if
applicable) and the Plan shall be decided by the Committee in its sole
discretion.

(d) Neither the grant of the Performance Shares, nor the issuance of Shares in
settlement of the Performance Shares, will give the Participant any right to be
retained in the employ or service of the Company or any of its subsidiaries,
affect the right of the Company or any of its Subsidiaries, to discharge (as may
otherwise be permitted under local law) or discipline the Participant at any
time, or affect any right of the Participant to terminate his or her Employment
at any time.

(e) The grant of the Performance Shares under the Plan is a one-time benefit and
does not create any contractual or other right to receive Performance Shares or
benefits in lieu of Performance Shares in the future. The terms of future
Performance Shares, if any, will be determined by the Company in its sole
discretion, including, but not limited to, the form and timing of such Award,
the number of Shares subject to the Performance Shares, and the vesting
provisions applicable to the Performance Shares.



--------------------------------------------------------------------------------

(f) The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of this Agreement,
nor shall they affect its meaning, construction or effect.

(g) The grant of Performance Shares is not intended to be a public offering of
securities in the Participant’s country of residence (and country of employment,
if different). The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Performance Shares is
not subject to the supervision of the local securities authorities.

(h) It is the Participant’s express intent that this Agreement, Exhibit A, the
Addendum, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Award, be drawn up in English.
If the Participant has received this Agreement, Exhibit A, the Addendum, the
Plan or any other documents related to the Award translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version shall control.

(i) As a condition to the Performance Shares, the Participant agrees to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). In
addition, the Participant also agrees to take any and all actions, and consents
to any and all actions taken by the Company and any affiliate or subsidiary, as
may be required to allow the Company and any affiliates of subsidiaries to
comply with local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different). Finally, the Participant
agrees to take any and all actions as may be required to comply with the
Participant’s personal obligations under local laws, rules and regulations in
the Participant’s country of residence (and country of employment, if
different).

By choosing the “Accept” button provided [insert site/location], the Participant
accepts the Performance Shares as described above and the terms and conditions
set out in this Agreement, Exhibit A, the Addendum (as applicable), the Plan and
any related documents. Copies of the Plan and such related documents are being
provided to Participant as part of this Agreement.

 

PARTICIPANT

[insert Name of Participant]

QUINTILES IMS HOLDINGS, INC. LOGO [g321341ex10_45pg014.jpg]

 

James H. Erlinger, III

EVP, General Counsel & Corporate Secretary



--------------------------------------------------------------------------------

Exhibit A

Performance Shares – Terms and Conditions

1. EPS Shares and TSR Shares. Seventy-five percent (75%) of the Performance
Shares are designated as “EPS Shares” and twenty-five percent (25%) of the
Performance Shares are designated as “TSR Shares”.

2. Definitions. The terms set forth below, as used in this Exhibit A, shall have
the following meanings:

(a) “Adjusted Diluted EPS” means, with respect to each fiscal year during the
Performance Period, Earnings Per Share, as adjusted to reflect the same
adjustments as are made to Adjusted Net Income with respect to such fiscal year
(as reported with respect to the relevant fiscal year in the Company’s financial
statements), divided by the weighted-average Shares outstanding as of the end of
the relevant fiscal year, calculated on a diluted basis and reported in the
Company’s financial statements in accordance with GAAP. The performance goal for
Adjusted Diluted EPS shall be subject to adjustment upon the occurrence of
certain corporate events in accordance with Section 4.4 of the Plan and may be
subject to such other adjustments for material or non-recurring events occurring
during the relevant fiscal year as determined by the Committee in its sole
discretion.

(b) “Base Year” means the fiscal year immediately preceding the beginning of the
Performance Period.

(c) “Comparator Group” shall mean the companies listed in the S&P 500.

A company listed in the S&P 500 that ceases to be publicly traded during the
first two years of the Performance Period will not be treated as part of the
Comparator Group. A company listed in the S&P 500 that ceases to be publicly
traded in the final year of the Performance Period will be included in the
Comparator Group and its Total Shareholder Return will be determined by treating
the last day of public trading of the company’s shares as the valuation date for
that company, with no further adjustment to that company’s Total Shareholder
Return for the remainder of the Performance Period.

(d) “Determination Date” shall mean the date on which the Committee determines
the number of Shares that have been earned with respect to the EPS Shares and
the TSR Shares, which date shall occur not later than sixty (60) days after the
close of the Performance Period.

(e) “Earnings Per Share” shall mean, with respect to each fiscal year during the
Performance Period, the Company’s earnings per share, fully diluted, as reported
in accordance with generally accepted accounting principles in the United States
(GAAP).

(f) “EPS Growth” shall mean the compound annual growth rate, expressed as a
percentage, of Adjusted Diluted EPS during the Performance Period, which shall
be measured by comparing the Adjusted Diluted EPS in the final year of the
Performance Period to Adjusted Diluted EPS in the Base Year.



--------------------------------------------------------------------------------

(g) “Performance Period” shall mean the period beginning on January 1, 2017 and
ending on December 31, 2019.

(h) “Total Shareholder Return” shall mean the change in the value expressed as a
percentage of a given dollar amount invested in a company’s most widely publicly
traded stock over the Performance Period, taking into account both stock price
appreciation (or depreciation) and the reinvestment of dividends (including the
cash value of non-cash dividends) in such stock of the company. The ten
(10) trading-day average closing value of the Company’s Shares and the stock of
the Comparator Group companies, as applicable (i.e., average closing values over
the period of ten (10) trading days ending on the day prior to the beginning of
the Performance Period and the final ten (10) trading days ending on the final
day of the Performance Period) will be used to value the Company’s Shares and
the stock of the Comparator Group companies, as applicable. Dividend
reinvestment will be calculated using the closing price of the Shares or the
stock of the applicable Comparator Group company, as applicable, on the dividend
payment date or, if no trades were reported on such date, the latest preceding
date for which a trade was reported.

(i) “TSR Measurement Date” means the last day of the Performance Period, except
as otherwise provided in the definition of “Comparator Group” or as determined
by the Committee.

(j) “TSR Percentile Rank” shall mean the percentage of Total Shareholder Return
values among the Comparator Group companies at the TSR Measurement Date that are
equal to or lower than the Company’s Total Shareholder Return at the TSR
Measurement Date, provided that if the Company’s Total Shareholder Return falls
between the Total Shareholder Return of two companies in the Comparator Group,
the TSR Percentile Rank shall be adjusted by interpolating the Company’s Total
Shareholder Return on a straight line basis between the Total Shareholder Return
of the two Comparator Group companies that are closest to the Company’s. For
example, if there were ten Comparator Group companies and the Company’s Total
Shareholder Return falls at the point that is equal to 75% of the difference
between the 5th highest Total Shareholder Return and the 6th highest Total
Shareholder Return of the Comparator Group companies at the TSR Measurement
Date, the TSR Percentile Rank would be deemed to be 57.5%. For purposes of the
TSR Percentile Rank calculation, the Company will be excluded from the group of
Comparator Group companies.

3. Earning of EPS Shares. No EPS Shares shall vest unless they have become
earned in accordance with this Section 3 of Exhibit A. No portion of the EPS
Shares shall become earned unless EPS Growth is equal to or greater than
[threshold%]. If the EPS Growth performance condition described in the previous
sentence has been met, the number of Shares that may be earned with respect to
the EPS Shares shall be equal to the target number of EPS Shares multiplied by
the “Applicable Percentage” set forth in the table below. In the event that the
EPS Growth falls between the amounts listed in the table below, the Applicable
Percentage shall be interpolated on a straight line basis and the percentage of
the target number of EPS Shares earned shall be based on such interpolated
percentage. If EPS Growth is greater than [Maximum%], the Applicable Percentage
shall be 200%.

 

     EPS Growth   Applicable Percentage  

Maximum

   [Max%]     200 % 

Target

   [Target%]     100 % 

Threshold

   [Threshold%]     50 % 



--------------------------------------------------------------------------------

4. Earning of TSR Shares. No TSR Shares shall vest unless they have become
earned in accordance with this Section 4 of Exhibit A. No portion of the TSR
Shares shall become earned unless the TSR Percentile Rank is at or above the
25th percentile. If the TSR Percentile Rank performance condition described in
the previous sentence has been met, the number of Shares that may be earned with
respect to the TSR Shares shall be equal to the target number of TSR Shares
multiplied by the “Applicable Percentage” set forth in the table below. In the
event that TSR Percentile Rank falls between two of the percentiles listed in
the table below, the Applicable Percentage shall be interpolated on a straight
line basis and the percentage of the target number of TSR Shares earned shall be
based on such interpolated percentage. If TSR Percentile Rank is above the 75th
percentile, the Applicable Percentage shall be 200%.

 

     TSR Percentile Rank    Applicable Percentage  

Maximum

   75th percentile      200 % 

Target

   50th percentile      100 % 

Threshold

   25th percentile      50 % 

5. Vesting of Performance Shares. Subject to Section 12 of the Agreement, the
Participant shall become vested in the number of EPS Shares and/or TSR Shares
that are earned under Section 3 or Section 4, as applicable, of this Exhibit A
on the Determination Date. The number of Shares issuable in respect of the
vested EPS Shares and the vested TSR Shares shall be settled in accordance with
Section 4 of the Agreement.

Determinations by Committee. All determinations under this Exhibit A shall be
made by the Committee and will be final and binding on the Participant.